Citation Nr: 0731174	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for disability of the lumbar spine prior 
to June 29, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
and from April 1985 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) was 
taken from action taken by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington. 

Service connection is in effect for cervicalgia associated 
with cervical strain, evaluated as 50 percent disabling; 
degenerative disc disease/degenerative joint disease, 
cervical spine, evaluated as 20 percent disabling; right 
shoulder bursitis, evaluated as 20 percent disabling; lumbar 
spine, degenerative joint and disc disease, evaluated as 20 
percent disabling; status post posterior horn medial 
meniscectomy, left knee, rated as 10 percent disabling; 
sciatica, left lower extremity associated with lumbar  spine 
degenerative joint and disc disease, rated as 10 percent 
disabling; residuals of trauma, right knee, status post 
medial meniscectomy, rated as 10 percent disabling; and 
degenerative joint disease, left shoulder, rated as 10 
percent disabling.  A total rating based on individual 
unemployability (TDIU) has been in effect since August 18, 
2006.



FINDING OF FACT

On September 10, 2007, prior to the promulgation of a 
decision in the appeal, the Board received correspondence 
from the veteran, dated August 29, 2007, indicating that a 
withdrawal of his appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


